       Case: 3:18-cr-00067-wmc Document #: 89 Filed: 07/07/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                      ORDER
                             Plaintiff,
       v.                                                              18-cr-67-wmc

GENE SAUER,

                             Defendant.


       Defendant Gene Sauer, through counsel, has filed a motion for compassionate release

under the FIRST STEP Act.           Specifically, § 603(b) of the Act amends 18 U.S.C.

§ 3582(c)(1)(A) to permit an inmate to move the sentencing court for compassionate release,

subject to the earlier of (1) the inmate fully exhausting all administrative rights to appeal the

failure of the Bureau of Prisons to make such a motion, or (2) 30 days having lapsed from the

receipt of such a request by the warden.

       Here, Sauer contends that due to the risk of Covid-19 infection, his medical condition

provides extraordinary or compelling reasons to grant release. The court recognizes that all such

requests are urgent and expects that all concerned parties will work expeditiously to resolve

them. Nevertheless, the court requires additional information to determine whether there are

extraordinary or compelling reasons to grant release here.

       Accordingly, Sauer is ordered to provide to the court and the U.S. Probation Office the

following information: a proposed release plan, including the address of the residence; family

contact information; mode of transportation from prison to the proposed residence; and

medical care needed, the provider of care in the community, and the source of funding, should

the inmate be released. (The court will consider whether treatment in the community will
       Case: 3:18-cr-00067-wmc Document #: 89 Filed: 07/07/20 Page 2 of 2



match care in the Bureau of Prisons, considering that community medical facilities may be

providing only emergency care during the Covid-19 pandemic.)

       Upon receipt of the required information, the U.S. Probation Office is ordered to

complete a pre-release investigation and submit a letter of findings to the court, the parties,

and to the Bureau of Prisons.

       Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Sauer’s reply, if any, is due the following

day. The court will schedule a prompt hearing (by telephone or videoconference) if necessary.

       Entered this 6th day of July, 2020.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                               2
